DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.

In response to the application filed on October 24, 2022, claims 1-20 are now pending for examination in the application.
Response to Arguments

This office action is in response to amendment filed 04/21/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Power (US Pub. No. 20190171365) in view of Bohli et al. (US Pub. No. 20190081783).  The Power et al.  reference has been added to address the hyper-scale, peer-to-peer, de-duplicated storage system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power (US Pub. No. 20190171365) in view of Bohli et al. (US Pub. No. 20190081783).

With respect to claim 1, Power et al. teaches a method, comprising: 
receiving from a node (Paragraph 62 discloses a storage node), in a hyper-scale, peer-to-peer, de-duplicated storage system (HSAN) (Paragraph 118 discloses hyper-converged infrastructures) that includes multiple nodes (Paragraph 62 discloses storage nodes), an ADD_DATA request to add an entry to a distributed ledger of the HSAN (Paragraph 20 discloses the storage systems described above may be configured to support the storage or use of (among other types of data) blockchains), the request comprising a user ID that identifies the node, a hash of a data segment (Paragraph 69 discloses Each authority may control a range of inode numbers, segment numbers, or other data identifiers which are assigned to data by a file system, by the storage nodes 150, or by the non-volatile solid state storage 152, in various embodiments), and a storage location of the data segment at the node (Paragraph 27 discloses location of control information);
making a determination that a replication factor X has not been met, wherein the replication factor X specifies a maximum number X of copies of the data segment that will be stored in the HSAN (Paragraph 80 discloses Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data);
adding the entry to the distributed ledger upon successful conclusion of the challenge-and-response process (Paragraph 2133 discloses  recording of events, medical records, and other records management activities, such as identity management, transaction processing, and others).  Power et al. does not disclose challenge-and-response process.
	However, Bohli et al. teaches performing a challenge-and-response process with the node to verify that the node has a copy of the data segment that was the subject of the entry (Paragraph 61 discloses a challenge-response protocol to verify the integrity and availability of the file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Power et al. (data tiering) with Bohli et al. (storing data).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Bohli et al. Paragraph(s) 3-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  


The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 2, Power et al.  teaches the method as recited in claim 1, further comprising splitting backup data into a plurality of data segments that includes the data segment, and hashing the data segment (Paragraph 95 discloses persist the data in segments of the storage in their flash 206 partitions). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 3, Bohli et al. teaches the method as recited in claim 1, wherein the distributed ledger does not permit an HSAN node access to the data segment upon which the entry is based unless that HSAN node has demonstrated possession of a copy of that data segment (Paragraph 61 discloses clients U1, U2, . . . are interested in obtaining a cryptographic proof that their files are stored in the cloud S in their entirety. For this purpose, the clients U1, U2, . . . and the cloud S frequently execute a challenge-response protocol to verify the integrity and availability of the file). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 4, Power et al. teaches the method as recited in claim 1, wherein the distributed ledger is a public distributed ledger that permits any HSAN node to access the entry (Paragraph 133 discloses an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way and Paragraph 101 discloses ). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 5, Power et al. teaches the method as recited in claim 1, wherein the distributed ledger is a public distributed ledger that includes one or more entries that point to public data accessible by all nodes of the HSAN (Paragraph 133 discloses an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way and Paragraph 101 discloses a private cloud, as a public cloud, or as a combination of a private cloud and public cloud. In an embodiment in which the cloud services provider 302 is embodied as a private cloud, the cloud services provider 302 may be dedicated to providing services to a single organization rather than providing services to multiple organizations). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 6, Power et al. teaches the method as recited in claim 1, further comprising adding a node to the HSAN upon mutual agreement of other nodes of the HSAN (Paragraph 109 discloses In a scale-out model, however, additional storage nodes may be added to a cluster of storage nodes, where such storage nodes can include additional processing resources, additional networking resources, and so on). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 7, Power et al. teaches the method as recited in claim 1, wherein metadata concerning the data segment identified in the request is omitted from the request (Paragraph 76 discloses Data and metadata is stored by a set of underlying storage layouts that are optimized for varying workload patterns and storage devices). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 8, Power et al. teaches the method as recited in claim 1, wherein use of the replication factor X ensures that no more than X copies of a data segment will be stored in the HSAN (Paragraph 80 discloses Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data). 

The Power et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 9, Power et al. teaches the method as recited in claim 1, wherein entries are stored in the distributed ledger as a blockchain (Paragraph 133 discloses an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way). 

The Futcher et al. reference as modified by Bohli et al. and Liang et al. teaches all the limitations of claim 1.  With respect to claim 10, Bohli et al. teaches the method as recited in claim 1, further comprising performing any one or more of the HSAN operations: 
IS_PRESENT; 
REF_DATA; 
GET_DATA; 
DEREF_DATA; 
DEL_DATA; 
CHECK_DATA; and/or 
REPL_DATA (Paragraph 59 discloses simple operations, such as storing a file, retrieving a file, deleting a file, generating a URL for sending HTTP commands for storage/retrieval, etc). 
	With respect to claim 11, Power et al. teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
receiving from a node (Paragraph 62 discloses a storage node), in a hyper-scale, peer-to-peer, de-duplicated storage system (HSAN) (Paragraph 118 discloses hyper-converged infrastructures) that includes multiple nodes (Paragraph 62 discloses storage nodes), an ADD_DATA request to add an entry to a distributed ledger of the HSAN (Paragraph 20 discloses the storage systems described above may be configured to support the storage or use of (among other types of data) blockchains), the request comprising a user ID that identifies the node, a hash of a data segment (Paragraph 69 discloses Each authority may control a range of inode numbers, segment numbers, or other data identifiers which are assigned to data by a file system, by the storage nodes 150, or by the non-volatile solid state storage 152, in various embodiments), and a storage location of the data segment at the node (Paragraph 27 discloses location of control information);
making a determination that a replication factor X has not been met, wherein the replication factor X specifies a maximum number X of copies of the data segment that will be stored in the HSAN (Paragraph 80 discloses Authority owners have the exclusive right to modify entities, to migrate entities from one non-volatile solid state storage unit to another non-volatile solid state storage unit, and to add and remove copies of entities. This allows for maintaining the redundancy of the underlying data)
adding the entry to the distributed ledger upon successful conclusion of the challenge-and-response process (Paragraph 2133 discloses  recording of events, medical records, and other records management activities, such as identity management, transaction processing, and others).  Power et al. does not disclose challenge-and-response process.
	However, Bohli et al. teaches performing a challenge-and-response process with the node to verify that the node has a copy of the data segment that was the subject of the entry (Paragraph 61 discloses a challenge-response protocol to verify the integrity and availability of the file).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Power et al. (data tiering) with Bohli et al. (storing data).  This would have facilitated efficient cloud services in a multi-tenant environment by using protocols such as challenge response to improve security.  See Bohli et al. Paragraph(s) 3-8.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: cloud computing services.  


With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190158594 is directed to SYSTEM AND APPARATUS TO MANAGE DATA USING A PEER-TO-PEER NETWORK AND THE BLOCKCHAIN:   [0049] the distributed ledger is stored on the distributed servers and on the server. In some embodiments, the requested data is formatted as a plurality of log files stored on the distributed servers, and the distributed ledger stores information of transfers of the log files to the distributed servers. In some embodiments the ledger only identifies the location of the information of transfers of the log files to the distributed servers. For example, the ledger can show the group of servers that maintain the distribution of the data whereas the details of the distribution, per each time interval, is maintained on the servers in a local database. In some embodiments, the requested data is generated by an Internet of Things (IoT) device prior to being stored on the distributed servers. In some embodiments, the requested data is encrypted, and the method further includes sending a decryption key for the data from the server to permitted clients. In some embodiments, the requested data is divided among a plurality of the distributed servers, and the method further includes assembling the requested data before sending it to the client. In some embodiments, the method further includes, prior to sending the location information or the requested data from the server to the client: sending a request for the requested data to a server storing the requested data; and receiving the requested data from the server storing the requested data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154